                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


GLENDA ANN JACKSON                                                             PLAINTIFF


VS.                                                  CIVIL ACTION NO. 2:18-cv-73-KS-MTP


COMMISSIONER OF SOCIAL SECURITY                                              DEFENDANT



                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on August 1, 2019, after referral of hearing by

this Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and that Defendant’s Motion to Affirm [12] is

GRANTED and the Commissioner’s final decision is AFFIRMED. This action is hereby

dismissed with prejudice.

         SO ORDERED, this the _3rd___ day of September, 2019.



                                             ____s/Keith Starrett________________
                                             UNITED STATES DISTRICT JUDGE
